Citation Nr: 1700542	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  11-27 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Mr. John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to October 1969, with a prior period of active duty for training (ACDUTRA) from January 1966 to December 1966. 

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part, denied the benefit sought on appeal.

The claim for entitlement for service connection for hypertension was previously denied in an August 2014 Board decision.  The Veteran appealed the denial of his claim to the Court of Appeals of Veterans Claims (Court).  In a June 2015 Order, the Court endorsed the parties' June 2015 Joint Motion for Remand, vacated the Board's 2014 denial, and remanded for compliance with the Joint Motion. 

In December 2015, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) to obtain outstanding records of pertinent treatment and to afford the Veteran with a new VA examination to obtain a medical opinion on the etiology of his hypertension.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hypertension.  He has asserted that his hypertension is directly related to his period of service, and in the alternative, he believes that his hypertension is secondary to his service-connected disabilities.  

In December 2015, the Board previously remanded this matter for a VA examination in order to obtain a medical opinion that addresses whether the Veteran's hypertension is directly related to his period of service or secondary to any of his service-connected disabilities.  A remand is needed to ensure compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded with a VA examination in May 2016 in which the VA examiner provided opinions that addressed whether the Veteran's hypertension was directly related to his period of service or proximately caused by his service-connected disabilities.  However, the VA examiner did not provide an opinion that addressed whether the Veteran's hypertension was proximately aggravated by any of his service-connected disabilities.  

Notably, the 2016 VA examination report shows that the Veteran's medications used to control his hypertension include Amlodipine, Hydrochlorothiazide (HTCZ), and Metoprolol.  A review of the Veteran's VA treatment records show that the medications that the Veteran takes to control his hypertension have changed during the pendency of the appeal.  In May 2013, the Veteran was prescribed an additional medication, Amlodipine of 10 milligrams (mg) a day, to help control his high blood pressure.   A February 2014 VA treatment record shows that his HTCZ was reduced from 50 mg to 25 mg daily, and in a November 2015 VA treatment record, his high blood pressure was assessed as essentially asymptomatic with his current medications. 

Under 38 C.F.R. § 3.310 (a) (2016), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  With respect to service connection based on aggravation, 38 C.F.R. § 3.310 requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  38 C.F.R. § 3.310. 

Given the medical evidence of additional medication prescribed to control the Veteran's hypertension during the pendency of the appeal, the Board finds that a medical opinion is needed to address the Veteran's hypertension was permanently aggravated by his service-connected disabilities due to ischemic heart disease, diabetes mellitus, and atrial fibrillation.

Accordingly, the case is REMANDED for the following action:

1. Update the claims folder with the Veteran's VA treatment records since May 2016.

2. Arrange for the Veteran's claims folder to be reviewed by the appropriate medical professional in order obtain a supplemental medical opinion that addresses whether the Veteran's hypertension was proximately aggravated by any of his service-connected disabilities.  The claims folder and a copy of this REMAND must be made available to the examiner. The examiner should indicate receipt and review in any report generated. 

If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

Based on a review of the claims folder, the examiner should provide an opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is proximately aggravated by his service-connected ischemic heart disease, diabetes mellitus, and/or atrial fibrillation.  In doing so, the VA examiner should consider the VA treatment records that show changes in the Veteran's medications used to treat his hypertension over the years. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's hypertension is aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




